PER CURIAM.
Katherine Graddy appeals after the District Court1 dismissed her pro se complaint preservice under 28 U.S.C. § 1915(e)(2)(B)(ii) (requiring dismissal of a pro se complaint for failure to state a claim) and denied her post-judgment motion. Upon careful review, we find no basis for reversal. See Potthoff v. Morin, 245 F.3d 710, 716 (8th Cir.2001) (explaining that a claim for injury to a corporation cannot be brought by a shareholder in his own name even if the injury results in devaluation of the corporation’s stock); see also Fed.R.Civ.P. 42(a)(3) (“If actions before the court involve a common question of law or fact, the court may ... issue any ... orders to avoid unnecessary cost or delay.”); United States v. Metro. St. Louis Sewer Dist., 440 F.3d 930, 933, 935 (8th Cir.2006) (reviewing rulings on post-judgment motions for an abuse of discretion); Moore v. Sims, 200 F.3d 1170, 1171 (8th Cir.2000) (per curiam) (reviewing a § 1915(e)(2)(B)(ii) dismissal de novo).
Accordingly, we affirm.

. The Honorable D.P. Marshall Jr., United States District Judge for the Eastern District of Arkansas.